DETAILED ACTION
Status of Claims
Per Applicant’s response filed on 09/29/2021, claims 98-101, 103-122 are pending, Claims 1-97 and 102 have been cancelled, and all pending claims have been amended based on an amended independent claim 98.

Response to Amendment
The applicant’s arguments have been fully considered and are persuasive, the 35 USC 103 rejections have been overcome based on the latest claim amendments.

Claim Interpretation
Based on the Applicant’s disclosure, the limitation “patient-position based therapy adjustment” is interpreted as changing therapy based on the patient’s measured position, posture, and/or amount or state of (physical) activity; see Specification [0189]. Regarding the limitation “patient-situation based therapy adjustment” is interpreted as changing therapy based on the patient’s measured vital sign situation, such as heart rate, blood pressure or respiration; see Specification [0133]. 

Allowable Subject Matter
Claims 98-101 and 103-122 are allowed. (Renumbered as claims 1-24.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination do not teach or remotely suggest the stimulation system having the implantable device, the positioning device, the first and second external devices configured to automatically make a patient-position based therapy adjustment and/or a situation-based therapy adjustment, in combination with other limitations as recited in claim 98. 
Lui (US 2012/0012630) and Meadows (US 6516227 B1) teach a stimulation system comprising an implantable device, one or two external devices having antenna to power and transmit signals to the implantable device, and a positioning device to place the one or two external device in communication relation relative to the implantable device. Neither Lui nor Meadows discloses the external devices automatically make a patient-position based therapy adjustment and/or a situation-based therapy adjustment. Furthermore, neither Lui’s nor Meadows’ discloses internal or externals device(s) having an accelerometer or gyroscope for measuring the patient’s posture or position, or detecting the patient’s heart rate, blood pressure or respiration, or having algorithm for making automated therapy adjustments. Thus, it would not have been obvious to a person of ordinary skill in the art at the time of invention to modify Lui or Meadows to add an accelerometer or algorithm to automatically adjust therapy since Lui/Meadows are not concern with patient’s position/posture.
Skelton et al. (US 8401666, US 9440084, US 9919159) discloses a stimulation system comprising an implantable device, and an external device in communicative relationship with the implantable device. Skelton further discloses wherein either the implantable device or the external system can initiate therapy parameter(s) adjustments based on the patient’s posture/position changes measured by the implantable device’s accelerometer(s). 
However, since neither Lui nor Meadows are concern with measuring a user’s position/posture, thus, there is no motivation to modify the applied references to meet the disclosed invention. Accordingly, the disclosed combination of limitations of the current application is considered novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
December 22, 2021